DETAILED ACTION

Election/Restrictions
Applicant’s election of Group II in the reply filed on January 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted that the claims Applicant identified as part of Group II are 5-10 and 16-20.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 6-7, 10-13, and 17-18 are amended and claims 1-4, and 11-15 are withdrawn, resulting in claims 5-10 and 16-20 pending for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 18, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201920205215.5 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “a cingico layer” in line 3. The limitation is indefinite because it is unclear what structure or material, if any, a “cingico” layer requires. Cingico is not a common word used in the art and is not defined in the specification, therefore the scope of “cingico” in claim 5 is unclear.
Claim 5 recites the limitation “a cloth surface” in line 5. It is unclear whether this cloth refers to the oxford cloth or whether a separate cloth is recited and claimed. For the purposes of examination, “a cloth” is being interpreted as referring to the oxford cloth.
Claim 5 recites the limitation “to form a film, namely, an ink-receiving layer” in lines 14-15. The limitation is indefinite because it is unclear whether the film is further limited to be an ink-receiving layer.
Claim 5  recites the limitation “printing patterns of a picture on a flash layer, and smearing oily glue at a place where the patterns are printed after printing” in lines 16-17. The limitation is indefinite because it is unclear whether the flash layer with the printed pattern is part of the canvas diamond picture as there is no step of applying or forming the flash layer on the canvas diamond picture.
Claim 9
Claims 4-8 and 10 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 5, rejected above.

Claim 16 recites the limitation “a cingico layer” in line 3. The limitation is indefinite because it is unclear what structure or material, if any, a “cingico” layer requires. Cingico is not a common word used in the art and is not defined in the specification, therefore the scope of “cingico” in claim 5 is unclear.
Claim 16 recites the limitation “a cloth surface” in line 5. It is unclear whether this cloth refers to the oxford cloth or whether a separate cloth is recited and claimed. For the purposes of examination, “a cloth” is being interpreted as referring to the oxford cloth.
Claim 16 recites the limitation “to form a film, namely, an ink-receiving layer” in lines 14-15. The limitation is indefinite because it is unclear whether the film is further limited to be an ink-receiving layer.
Claim 20 recites the limitation “sufficiently paving woolens” in line 3. The limitation is indefinite because the action performed in the process of “paving” is unclear. It is further unclear when taken together with “sufficiently”. It is unclear what process is required from “paving” and if it provides any additional steps not represented by flocking.
Claims 17-19 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 16, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8, 10, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 205022273)1,2 in view of Funke (US 2018/0187369), Schwartz (Encyclopedia and Handbook of Materials, Parts, and Finishes), Jepson (US 3917883)1, Ye (CN 104893440)2, Ishida (JP 2003-175700)2, and Wu (CN 203032271)2,3..
With respect to claims 5-8, 10, and 16-19, Wu teaches a water-based weak solvent diamond canvas (paragraph [0002]). The preparation of the water-based weak solvent diamond canvas comprises the following steps: prepare the substrate layer (cingico layer) and make the substrate layer (cingico layer) by any one of chemical fiber, linen, polyester, cotton, polyester-cotton, and paper; prepare the primer (upper back cover layer); prepare the surface coating (ink-receiving layer); prepare the graphic layer coating (lower back cover layer) (paragraphs [0046]-[0064]). Next the graphic layer coating (lower back cover layer) is evenly coated on one side of the base material layer (cingico layer) and dried and cured (attached) (paragraph [0067]). Then coat the primer layer (upper back cover layer) on the other side of the base material layer (cingico layer) and dry, shape, and cure (attached) (paragraph [0068]). Finally coat the topcoat (ink receiving layer) on the side of the bottom layer away from the base layer (cingico layer) and dry it to shape and cure (fixedly connected) (paragraph [0069]).
The primer (upper back cover layer) comprises 30 parts resin, 30 parts water, 30 parts filler, and an appropriate amount of additives (paragraphs [0059]-[0053]). The described resin includes acrylic emulsion (waterborne acrylic acid) (paragraph [0042]). The surface coating (ink-receiving layer) comprises 50 parts of water-based acrylic emulsion (waterborne acrylic emulsion), 5 parts silica, 1 part fixing agent, and an appropriate amount of whitening agent (paragraphs [0059]-[0063]). The graphic coating layer (lower back cover layer) is made by mixing acrylic resin and polyethylene solution (paragraph [0044]). Wu does not state that the acrylic resin in the graphic coating layer (lower back cover layer) is waterborne, however the other acrylic resins used in the layers are waterborne, therefore the ordinary artisan would have been motivated to use a waterborne acrylic emulsion as it is known as suitable for use in the water-based weak solvent diamond canvas. The surface layer (ink-receiving layer) is an ink-ink-receiving layer) is done at 150oC (paragraphs [0143]-[0144]).
Wu is silent as to the step of wetting the base layer (cingico layer), drying the base layer (cingico layer) at a temperature of 190oC to take an effect of preventing shrinking and flatting a cloth surface, thereby completing sizing.
Funke teaches a composition that is suitable for finishing textiles that contains little or no formaldehyde and that yields textiles with excellent wrinkle free properties (paragraph [0009]). The textile is wetted with the reaction product C and the alcohol A and is squeezed to a wet pickup of 65 to 80% (paragraph [0092]).The impregnated fabric is dried and cured  at a temperature from 130 to 210oC for 20 second to 15 minutes (paragraph [0093]-[0095]). A shorter curing time requires a higher temperature and vice versa (paragraph [0095]). Processes for finishing textiles according to Funke allow for the production of textiles that comprise little to no formaldehyde, have excellent whiteness performance, anticrease properties, wrinkle resistance, shrink resistance, especially long-term anticrease, anti-wrinkle, and anti-shrink properties, and high abrasion and rub fastness (paragraph [0098]).
The temperature range substantially overlaps the claimed range in the instants claim 5 and 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Funke, because overlapping ranges have been held to establish prima facie obviousness. Additionally, the ordinary artisan would have been motivated to pick a temperature of 190o
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base layer (cingico layer) of Wu to be treated by the composition and method of Funke, which includes wetting the base layer (cingico layer) and drying and curing at a temperature from 130 to 210oC to provide a textile that comprises little to no formaldehyde, has excellent whiteness performance, long-term anticrease properties, long-term wrinkle resistance, long-term shrink resistance, high abrasion, and rub fastness.
Wu in view of Funke is silent as to the base layer (cingico layer) being an oxford cloth.
Schwartz teaches that a basket weave (oxford cloth) produces a flatter, stronger, and more pliable fabric (“Basket Weave (Composites)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base layer (cingico layer) to be a basket weave (oxford cloth) in order to provide a structure which is flatter, stronger, and more pliable.
Wu in view of Funke and Schwartz is silent as to uniformly brushing a layer of adhesive glue on the lower back cover layer to form an adhesive layer and attaching a fibrous layer to the adhesive layer.
Jepson teaches a flocked product comprising a substrate and a surface of flocked fibers bonded to the substrate by a hardened binder (col. 1, lines 61-68). The product is best made by a method in which the fibers (fibrous layer) are flocked onto a substrate carrying a fluid binder (adhesive glue/adhesive layer), the fibers are laid in part of the surface area with a predominate, non-perpendicular orientation and in another part with a different, predominant, non-perpendicular orientation and the binder (adhesive glue/adhesive layer) is then hardened (col. 2, lines 22-28). The individual areas of fibers having a predominate orientation may be arranged in any desired pattern which may be, for example, a regular or geometric pattern, or it may be one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphic layer (lower back cover layer) of Wu in view of Funke and Schwartz to include a flocked layer formed by uniformly applying a binder (adhesive glue/adhesive layer) and flocking fibers (fibrous layer) onto the binder (adhesive glue/adhesive layer) in order to provide the substrate with a velvet-like or suede-like appearance and to have the characteristic sheen of many suedes and velvets arranged in any desired pattern. The ordinary artisan would have chosen to apply this layer to the graphic layer (lower back cover layer) so as to not cover the ink in the surface layer (ink-receiving layer) of Wu (Wu; paragraph [0041]).
Wu in view of Funke, Schwartz, and Jepson is silent as to the waterborne acrylic emulsion being waterproof.
Ye teaches a preparation method of an acrylic waterproof coating (paragraph [0003]). The waterproof film formed by the cured waterproof coating has certain elongation, elastoplasticity, crack resistance, impermeability, and weather resistance, and can play the role of waterproof, anti-seepage and protection (paragraph [0005]). The coating has good temperature adaptability, easy operation, easy maintenance, and can be used in indoor and outdoor decoration (paragraph [0005]). The waterproof coating is also waterproof, steam-proof, strong in adhesion, good in film-forming hardness, good in mechanical properties, good in adhesion, and good in compactness (paragraph [0015]). The composition is a waterborne acrylic emulsion (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acrylic compositions in the graphic layer (lower back cover layer), primer layer (upper back cover layer), and top coat/surface layer (ink-receiving layer) of Wu in view of Funke, Schwartz, and Jepson to be the waterproof waterborne acrylic emulsion composition taught by Ye because it is waterproof, steam-proof, strong in adhesion, good in film-forming hardness, good in mechanical properties, and good in compactness.
Wu in view of Funke, Schwartz, Jepson, and Ye is silent as to printing patterns of a picture on a flash layer and smearing paillettes on the ink-receiving layer to form a flash layer, and printing patterns of a picture on the flash layer.
Ishida teaches a coating material used for a decorative pattern such as a lacquer painting and a method for drawing a special decorative pattern using the coating material (paragraph [0001]). Diamond powder (flash layer/paillettes) is applied to a dark surface at a specific density and the fine powder of the diamond reflects light to give a three-dimensional effect, resulting in a nebula-like vivid and unique golden luster (“Best Mode for Carrying Out the Invention”). The diamond powder (flash layer/paillettes) represents a picture pattern (printed patterns of a picture) (“Best Mode for Carrying Out the Invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the canvas to include a diamond powder (flash layer/paillettes) patterned (printed patterns of a picture) layer on the surface layer (ink-receiving layer
Wu in view of Funke, Schwartz, Jepson, Ye, and Ishida are silent as to smearing an oily glue at a place where the patterns are printed after printing.
Wu ‘271 teaches a self-made sticky-point heat-press diamond painting including a bottom layer, a pattern portfolio layer and a diamond decorative layer, wherein the pattern profile layer is fixed on the bottom layer, the upper surface of the pattern profile layer is distributed with bonding materials, and the diamond decorative layer is glued onto the pattern profile layer (abstract). The diamonds are fixed by PUR (polyurethane) to fix the layers together (paragraph 6 under “The Utility Model Content”). The diamonds stick permanently to the painting (abstract). It is noted that polyurethane is known in the art as insoluble in water, and therefore is considered an oily glue (Hengameh; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond canvas to include a layer of polyurethane (oily glue) over the patterned diamond powder layer (flash layer/paillettes) (at a place where the patterns are printed) in order to permanently fix the diamonds to the diamond canvas.
Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 does not explicitly teach that the graphic layer (lower back cover layer) and the primer layer (upper back cover layer) seal the holes and gaps on the respective surfaces of the base layer (cingico layer), however it is reasonable to presume this structure is inherent to Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271. Support for said presumption is found in that the base material layer (cingico layer) is coated with the graphic layer (lower back cover layer) and the primer layer (upper back cover layer) as recited in the claims, using a waterproof waterborne acrylic acid which is the same materials used in the claims. Since the same process step and the same material is used, it is reasonable to presume the method of cingico layer).






Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 205022273)4,5 in view of Funke (US 2018/0187369), Schwartz (Encyclopedia and Handbook of Materials, Parts, and Finishes), Jepson (US 3917883)1, Ye (CN 104893440)2, Ishida (JP 2003-175700)2, and Wu (CN 203032271)2,6 as applied to claims 5 and 16 above, and further in view of Halloran (US 3922410).
With respect to claims 9 and 20, Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 teach all the limitations of claims 5 and 16 above. As discussed in the rejections of claims 5 and 16 above, the fibrous layer is a flocked layer as taught by Jepson, the method of which includes uniformly applying a binder (adhesive) and then applying the flocking layer. Jepson further teaches that fibers that can be flocked include cotton, rayon, nylon, acrylic, and polyester fibers (col. 4, lines 20-21).
Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 is silent as to the fibers of the flocking layer being woolens.
Halloran teaches flocked fabrics and laminates (col. 1, lines 7-11). Suitable materials for use as the flock fibers included rayon, cotton, nylon, polyesters, wool, mohair, silk, acrylics, modacrylics, and the like (col. 3, lines 29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flocked fibers of Wu in view of Funke, Schwartz, Jepson, Ye, Ishida, and Wu ‘271 to be wool, because Halloran teaches that cotton, rayon, nylon, acrylic, polyester, and wool are all fibers suitable for flocking. The simple substitution of known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). In the instant case the predictable results of a flocked fiber surface would be achieved with the use of wool fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Hereinafter referred to as Wu ‘271
        4 Cited in IDS
        5 Machine translation used as reference
        6 Hereinafter referred to as Wu ‘271